Citation Nr: 1133795	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-18 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1957 to October 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decisional letter of the Department of Veterans Affairs (VA) Pension Maintenance Center in Philadelphia, Pennsylvania.  The claims file is otherwise in the jurisdiction of the Newark, New Jersey Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have any active service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The critical facts in this case, i.e., the dates of the Veteran's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

B. Legal Criteria, Factual Background, and Analysis

The Veteran's DD 214 reflects that he began a period of active service in the U.S. Army on February 12, 1957 and was discharged from service on October 9, 1957.  The Veteran testified that he was drafted.  He does not allege, and the record does not show, any other periods of active service.

VA law and regulations provide for the payment of nonservice-connected pension benefits to veterans with active service during a period of war (emphasis added) who are permanently and totally disabled from disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements for pension if he served in active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service "for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability;" (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  
The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Korean Conflict began June 27, 1950 and ended January 31, 1955, and the Vietnam era began August 5, 1964 and ended May 7, 1975; there was no period of war in the interim.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(e), (f) (2010).  

The facts in this case are straight-forward, and are not in dispute; governing statute and regulations are clear and unambiguous.  Although the Veteran served for more than 90 days, his active service from February 1957 to October 1957 falls outside the parameters of periods of war, as defined by statute and regulation.  Hence, he does not have qualifying service for, and is not entitled to, VA pension benefits.

As was explained above and to the Veteran during his June 2011 hearing, this matter is governed by the statutes and regulations pertaining to the nature of service necessary to establish basic eligibility for VA nonservice-connected pension benefits.  The Board has no authority to award benefits that are not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  The Veteran does not meet the basic eligibility requirements for VA nonservice-connected pension benefits, and there is no legal basis on which his claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


